Citation Nr: 1015135	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  05-10 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for tendonitis of the 
right wrist.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.   



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to December 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  In that decision the RO, 
in pertinent part, granted service connection for bilateral 
hearing loss and assigned a non-compensable rating effective 
March 25, 2004, and denied service connection for tendonitis 
of the right wrist.   An appeal was perfected and in 
September 2008, the case was remanded by the Board for 
further development.     


FINDINGS OF FACT

1.  A chronic right wrist disability was not shown in service 
and the Veteran's current right wrist tendonitis is not shown 
to be related to service.  

2.  The Veteran has Level I hearing acuity in both ears.  


CONCLUSIONS OF LAW

1.  A chronic right wrist disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


2.  The criteria for a compensable rating for bilateral 
hearing loss are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

The notice requirements of the VCAA apply to all elements of 
a service connection claim, including: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, VCAA notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran's hearing loss claim arises from an appeal of the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA with respect to this claim.

Regarding the right wrist claim, an April 2004 letter from 
the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that records were 
received by VA.  

A subsequent November 2008 letter provided general notice of 
the evidence necessary to substantiate the claim.  This 
letter also provided general notice as to how disability 
ratings and effective dates are assigned in accordance with 
Dingess/Hartman and Vazquez.  Additionally, an earlier 
February 2005 supplemental statement of the case (SSOC) 
provided notice of the specific rating criteria for hearing 
loss.       

After issuance of the November 2008 letter, and an 
opportunity for the Veteran to respond, the May 2009 
supplemental SSOC reflects readjudication of the claims.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, in December 
2009, the Veteran was provided with a VA audiological 
evaluation and a VA wrist examination.  The Veteran has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The Veteran is not 
prejudiced by the Board's proceeding with appellate review. 



II.  Factual Background

Service treatment records reveal that the Veteran was seen on 
two occasions for right wrist problems.  A September 1990 
progress note reflects that the Veteran was having sharp 
needle like pain in the radial side of the right wrist.  An 
X-ray of the wrist was negative and the diagnostic assessment 
was tendonitis.  The Veteran was given Naprosyn for the pain, 
along with a splint and was told to follow-up in 10 to 14 
days.  A subsequent October 1990 progress note reflects that 
the Veteran was again seen by medical personnel and reported 
that the wrist symptoms had not improved.  Physical 
examination revealed that the dorsal part of the wrist was 
tender on extension.  The diagnosis was tendonitis or the 
right wrist.  The Veteran received a pain injection into the 
area.  On November 1994 retirement examination the Veteran's 
upper extremities were found to be normal and no right wrist 
pathology was noted.  On his November 1994 report of medical 
history at retirement the Veteran did not report any wrist 
problems and indicated that he did not have any swollen or 
painful joints.    

Regarding the post-service record, a February 2004 VA 
physician's note reflects that the Veteran was found to be 
conversationally impaired in social situations due to hearing 
loss.  

A March 2004 private audiological evaluation was not 
certified for VA rating purposes.  The evaluation report 
reflects diagnostic assessments of right ear mild to 
moderately severe high frequency sensorineural hearing loss 
and left ear mild to moderate high frequency sensorineural 
loss.  



On July 2004 VA audiological evaluation, audiometry revealed 
that puretone thresholds (in decibels) were: 




HERTZ



1000
2000
3000
4000
RIGHT
 20
35
50
60
LEFT
20
35
45
60

The average puretone thresholds were 41 decibels, right ear, 
and 40 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 92 percent in the right ear and 96 
percent in the left ear.  The diagnosis was bilateral mild to 
moderately severe sensorineural hearing loss above 1000 
hertz.    

In his April 2005 Form 9, the Veteran  contended that he felt 
that a compensable rating was warranted for his hearing loss, 
as he had lasting disability due to his noise exposure in 
service.  In conjunction with the Form 9, the Veteran 
submitted the report of an April 2005 private audiological 
evaluation, which was not certified for VA rating purposes.  
The report reflects diagnostic assessments of right ear 
hearing  within normal limits at 500 hertz, sloping to 
moderately severe sensorineural hearing loss, and left ear 
hearing within normal limits to 1000 hertz, sloping to 
moderately severe hearing loss at 4000 hertz.  The Veteran 
was noted to have had a mild decline in hearing since the 
earlier March 2004 evaluation.  The Veteran reported that he 
had difficulty hearing people talking in low tones or in 
crowded situations.  

Upon December 2009 VA wrist examination, the Veteran reported 
that in the late 1980s he was having pain in the right wrist, 
intermittent, that sometimes limited the use of the right 
hand.  He did not have any trauma.  He was an air traffic 
controller and he was told that his training, with pushing 
and lifting, could produce tendonitis.  He was treated with 
cortisone shots and improved but over time, the pain would 
come back, approximately every 3 to 6 weeks, lasting one to 
three days.  As a result, he had to limit his activities in 
order to relieve the pain.  The Veteran reported that after 
service he had never visited any physician for his wrist, but 
noted that he planned to consistently do so in the future.  

The Veteran reported symptoms of giving way, pain, weakness 
and decreased speed of joint motion.  He also reported flare-
ups every one to two months, lasting 3 to 7 days.  The 
Veteran noted that during a flare-up, he would have a very 
weak grip when lifting items and would be unable to open or 
close jars.  On the day of the examination, the Veteran 
reported that the wrist was not bothering him.  

Physical examination of the wrist revealed somewhat 
diminished dorsiflexion, palmar flexion and ulnar deviation 
of the right wrist.  There was no evidence of pain or other 
limitations after repetitive motion.  X-rays of the wrist 
were normal and the diagnosis was right wrist tendonitis.  
The examiner reviewed the claims file, including the service 
treatment records.  He then commented that the Veteran had 
the complaint of wrist problems in 1990 and received medical 
treatment on two occasions, with his symptoms subsequently 
subsiding.  There were no other records indicating any 
problem.  The examiner noted that the physical examination 
had produced some abnormal findings but that unfortunately, 
there was a lack of documentation of continuity of 
symptomatology since the treatment the Veteran received in 
1990.  Accordingly, the examiner found that it was less 
likely than not that that the Veteran's current right wrist 
tendonitis was caused by, or a result of, his military 
service.  

On December 2009 VA audiological evaluation, audiometry 
revealed that puretone thresholds (in decibels) were: 




HERTZ



1000
2000
3000
4000
RIGHT
 25
35
50
65
LEFT
25
35
55
65

The average puretone thresholds were 45 decibels, right ear, 
and 43.75 decibels, left ear.  Speech audiometry revealed 
that speech recognition was 100 percent in the right ear and 
100 percent in the left ear.  It was noted that the Veteran 
was currently working as an auto parts manager and that his 
hearing difficulty had a significant effect on his 
occupational activities. 

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That an injury incurred in service alone is not 
enough. There must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). 
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d). 
 
In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
 
Ratings for hearing impairment are determined under the 
criteria in 38 C.F.R. §§ 4.85, 4.86.  The rating schedule 
provides a table (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, based on 
testing (by a state-licensed audiologist) including puretone 
thresholds and speech discrimination (Maryland CNC test).  
See 38 C.F.R. § 4.85.  Where there is an exceptional pattern 
of hearing impairment (as defined in 38 C.F.R. § 4.86), the 
numeric designation may also be derived based solely on 
puretone threshold testing (Table VIA).  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  Ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as 'staged ratings,' whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The Board finds, however, that staged ratings are not 
warranted here, as the degree of impairment due to the 
Veteran's hearing has not varied significantly during the 
appeal period. 
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 
 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b). 
 
When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
 



IV.  Analysis

Service connection for tendonitis of the right wrist

As noted above, service treatment records do reflect that the 
Veteran was treated on two occasions for right wrist 
tendonitis during service and that he received an injection 
for the pain associated with the tendonitis in October 1990.  
However, the records do not contain any subsequent notation 
of complaints or treatment of right wrist pathology and at 
separation from service, the Veteran's upper extremities were 
found to be normal and no right wrist pathology was noted.  
Consequently, the service treatment records do not establish 
that the Veteran incurred a chronic right wrist disability 
during service.  38 C.F.R. § 3.303(b).  Rather, it appears 
that the in-service record demonstrates an acute and 
transitory condition that resolved without residual prior to 
separation.  

The record then does not contain any reference to right wrist 
problems until the Veteran filed his claim for service 
connection in March 2004.  Such a lengthy interval of time 
between service and initial postservice manifestation of a 
'disability' for which service connection is sought is, of 
itself, a factor against a finding that the disability was 
incurred or aggravated in service.  Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000). 
 
The Veteran has affirmatively asserted that he has had 
continuity of wrist symptomatology since service and he is 
competent to do so.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
However, the Board does not find this assertion credible.  
Notably, if the Veteran had continued to experience right 
wrist problems similar to those experienced in service in 
1990, it seems reasonable that he would have reported it on 
his report of medical history at separation and/or raised a 
claim for service connection sooner than he did, which was 
approximately 10 years after separation.  Thus, continuity of 
symptomatology has not here been established, either by the 
clinical records or the Veteran's own statements.  

Moreover, there is no medical evidence of record to indicate 
that the Veteran's current right wrist disability is related 
to service.  To the contrary, the December 2009 VA examiner, 
after examining the Veteran and reviewing the claims file, 
found that it was less likely than not that that the 
Veteran's current right wrist tendonitis was caused by, or a 
result of, his military service, noting that there was no 
medical evidence of continuity of right wrist symptomatology 
subsequent to the treatment the Veteran received in service.  
As this opinion was offered following a review of the claims 
folder and after a physical evaluation of the Veteran, it is 
found to be highly probative.  Moreover, no other competent 
medical evidence of record refutes such opinion.  

Additionally, although the Veteran may believe that his 
current right wrist tendonitis is related to service, as a 
layperson he is not competent to provide an opinion regarding 
medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Moreover, to the extent that the holding in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be 
interpreted to enable a lay person to speak as to etiology in 
some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken 
leg,  the question of causation here involves a more complex 
relationship that the Veteran is not competent to address.

In sum, there is no basis for a grant of service connection 
for a right wrist disability here.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Compensable rating for bilateral hearing loss

Mechanical application of the Rating Schedule to the most 
recent VA audiometry in December 2009 results in a 
noncompensable rating.  The average puretone threshold for 
the Veteran's right ear was 45 decibels and right ear speech 
recognition was 100 percent.  Under 38 C.F.R. § 4.85, Table 
VI, such hearing acuity is characterized as Level I.  The 
average puretone threshold for the Veteran's left ear was 
43.75 decibels and left ear speech recognition was 100 
percent.  Under 38 C.F.R. § 4.85, Table VI, such hearing 
acuity is characterized as Level I.  Under 38 C.F.R. § 4.85, 
Table VII, where there is Level I hearing in both ears, a 0 
percent rating is to be assigned (under Code 6100). 
 
As an unusual pattern of hearing as defined in 38 C.F.R. § 
4.86 is not shown, a rating based on puretone thresholds 
alone is not warranted.  Additionally, none of the other 
audiometric testing of record indicates more acute hearing 
loss than that found on the December 2009 VA audiological 
evaluation, with the earlier July 2004 VA audiological 
examination also showing level I hearing in both ears.  
Audiometric testing results are dispositive evidence in a 
claim regarding the schedular rating of hearing loss 
disability. Consequently, a schedular compensable rating for 
bilateral hearing loss is not warranted. 
 
The Board has also considered whether an extraschedular 
rating for bilateral hearing loss is warranted.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
disability at issue, but the medical evidence reflects that 
those manifestations are not present in this case. 
Additionally, the diagnostic criteria adequately describes 
the severity and symptomatology of the Veteran's disorder. 
Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent 
hospitalization due to service-connected disorders. Moreover, 
while the December 2009 VA examination indicates that the 
service-connected hearing loss has "significant effects" on 
his occupation, there has been no showing of marked 
interference with employment in terms of time lost from work. 
In the absence of any additional factors, the RO's failure to 
consider or to refer this issue for consideration of an 
extraschedular rating was not prejudicial.


ORDER

Service connection for tendonitis of the right wrist is 
denied.  

An initial compensable rating for bilateral hearing loss is 
denied.      




____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veteran s Affairs


